DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 2-22 are allowed.
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 10/19/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claim 2 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest an active matrix substrate including a display region and a peripheral region, the display region being defined by pixel regions arranged in a matrix, the peripheral region being located around the display region, the active matrix substrate comprising: a substrate; a first insulating layer; a second insulating layer provided above the first insulating layer; a third insulating layer a first Thin Film Transistor (TFT) and a second TFT each in the display region; wherein the first TFT includes: a crystalline silicon semiconductor layer; a first gate insulating layer provided above the crystalline silicon semiconductor layer; a first gate electrode provided above the first gate insulating layer, the first gate electrode opposing the crystalline silicon semiconductor layer with the first gate insulating layer therebetween; and a first source electrode and a first drain electrode each electrically connected to the crystalline silicon semiconductor layer; the second TFT includes: an oxide semiconductor layer; a second gate insulating layer provided above the oxide semiconductor layer; a second gate electrode provided above the second gate insulating layer, the second gate electrode opposing the oxide semiconductor layer with the second gate insulating layer therebetween; and a second source electrode and a second drain electrode each electrically connected to the oxide semiconductor layer; the first insulating layer includes the first gate insulating layer; the second insulating layer includes a portion that covers the first gate electrode; the oxide semiconductor layer is provided above the second insulating layer; the third insulating layer includes a portion that covers the second gate electrode; the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode are provided above the third insulating layer; the first source electrode and the first drain electrode are connected to the crystalline silicon semiconductor layer, respectively via a first contact hole and a second contact hole each defined in the first insulating layer, the second insulating layer, and the third insulating layer; and the second source electrode and the second drain electrode are connected to the oxide semiconductor layer, respectively via a third contact hole and a fourth contact hole each defined in the third insulating layer.

Foreign Publication JP2010003910A to Ishida discloses a rectangular display region 20 in which sub-pixels SP, which are pixels for displaying an image, are formed in a matrix in a substantially central portion. In addition, a frame portion 21 that is a frame-like non-display region is formed around the display region 20. Display element has a plurality of n-channel type pixel driving TFTs 33 each having an active layer 33c formed of at least an oxide semiconductor. The display element has a plurality of TFTs 45 for driving circuits each having an active layer 45c formed of a non-oxide semiconductor. Sub-pixels are driven by the pixel driving TFTs 33 which suppress variation in defect density among the active layers 33c and are relatively low in threshold voltage, so the display unevenness and power consumption are suppressed. A driver is driven by the TFTs 45 for the driving circuits each having the active layer 45c formed of the non-oxide semiconductor having high field-effect mobility. Pixel driving TFT 33… active layer 33c is formed in an island shape by sputtering and etching an oxide semiconductor such as InGaZnO4… drive circuit TFT 45 is a top-gate p-channel thin film transistor, and an active layer 45c… active layer 45c is formed in an island shape from polycrystalline silicon which is a non-oxide semiconductor, that is, polysilicon (p-Si).

U.S. Patent Application Publication 2016/0247831 A1 to Makita et al. discloses an active matrix substrate 200 that has a display region 102 including a plurality of pixels and a region (non-display region) other than the display region 102. The non-display region includes a driving circuit forming region 101 in which driving circuitry is provided… second thin film transistor 10B is formed as a pixel TFT for each pixel in the display region 102, whereas first thin 

U.S. Patent Application Publication 2015/0060896 A1 to Okano et al. discloses a display element 101, a capacitor 102, a first transistor 103, a second transistor 104, and a third transistor 105. The semiconductor device functions as a display device and includes one or a plurality of circuits 100. As shown in FIG. 1B, the semiconductor device may include a circuit 150 in which the circuits 100 are arranged in matrix. Conductive layer 1002 functions as a light-blocking layer, and light irradiation on the semiconductor layer 1004 on the conductive layer 1002 side can be suppressed. It is particularly effective to provide the light-blocking layer because the semiconductor layer including an oxide semiconductor has a possibility that electrical characteristics deteriorates due to light irradiation. In FIG. 10B, it is effective to provide a light-blocking layer below the semiconductor layer 1004.

However, none of the above teach or fairly suggest the active matrix substrate as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622